DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 20-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
The elected species sucralose was searched and prior art was found. The search yielded art on glucose, acesulfame potassium, aspartame, stevioside and rebaudioside A as well. Therefore, the search was not extended further in accordance with MPEP § 803.02.
Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Priority
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Claim Rejections - 35 USC § 112/101 - withdrawn
The rejection of claims 17-19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, and under 35 U.S.C. 101 is withdrawn because the claimed are cancelled.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 8-10 and 12-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. 
Claim 1 recites a composition containing a cyclic dipeptide or salt thereof, wherein the cyclic peptide includes cyclo(Tyr-Gly), and a sweetening agent selected from glucose, sucralose, acesulfame potassium, aspartame and steviol glycoside. The term “cyclic dipeptide” is a diketopiperazine structure comprising any two amino acids. The term cyclo(Tyr-Gly) is a diketopiperazine comprising tyrosine and glycine (see specification, para. [0014]). 
Cyclic dipeptides are products of nature, as evidenced by Prasad (“Bioactive Cyclic Dipeptides,” Peptides, 1995, Vol. 16, No. 1, pp. 151-164; see especially p. 151, col. 1, para. 1 and Table 1), Giessen et al. (“Rational and combinatorial tailoring of bioactive cyclic dipeptides,” Frontiers in Microbiology, 2015, Vol. 6, Article 785, pp. 1-11; see especially p. 1, para. 1 and p. 2, col. 2, para. 2), and Ortiz et al. (“Cyclic Dipeptides: Secondary Metabolites Isolated from Different Microorganisms with Diverse Biological Activities,” Current Medicinal Chemistry, 2017, 24, 2773-2780; see especially sections 1 and 2). In addition, claim 14 states that the cyclic dipeptide can be obtained from soybean, tea or malt, which are natural sources. In particular, the cyclic dipeptide cyclo(Tyr-Gly) is a product of nature, as evidenced by Sobolevskaya et al. (“Bioactive metabolites of the marine actinobacterium Streptomyces sp. KMM 7210,” Russian Chemical Bulletin, International Edition, Vol. 56, No. 4, pp. 838—840, April, 2007). Sobolevskaya et al. establish that cyclo(Tyr-Gly) (compound 1 on p. 839, col. 1) is present in the bacterium Streptomyces (p. 839, col. 2; p. 838, col 1, para. 3; Table 1). 

The naturally occurring counterpart of the claimed combination of a cyclic dipeptide including cyclo(Tyr-Gly), and a sweetening agent, which encompasses natural-occurring agents such as glucose and steviol glucoside, are the individual components of the combination. The claimed combination of cyclic dipeptide and sweetening agent lacks markedly different characteristics from the naturally occurring counterpart because there is no evidence that combining the individual elements changes the structural or functional properties of the cyclic dipeptide or sweetening agent. Although the specification asserts that the combination of cyclic dipeptide and sweetening agent enhances the GLP-I secretion-accelerating effect of the sweetening agent (see paragraph [0057]), there is no evidence on record to support this assertion for the full scope of the claims. The data in the specification (see Examples 1-3) does not establish a synergistic effect; it is unclear whether the effect of the combination is more than an additive effect of the individual components. Therefore, the claimed combination is a natural phenomenon judicial exception.
This judicial exception is not integrated into a practical application because the requirement that the cyclic dipeptide be present at a particular amount and that the cyclic dipeptide and sweetening agent be present at a particular ratio does not change the structure or properties of the composition, nor does it limit the use of the composition to a particular application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because only the cyclic dipeptide and sweetening agent are claimed.

With respect to claim 2, the cyclic dipeptide cyclo(Leu-Phe) is a product of nature, as evidenced by Gondry et al. (“Cyclodipeptide synthases are a family of tRNA-dependent peptide bond-forming enzymes,” Nature Chemical Biology, 2009, 5(6):414-20). Gondry et al. establish that cyclo(Leu-Phe) is a precursor to albonorusin, an antibacterial diketopiperazine made by S. noursei (Figure 1; p. 414, col. 2, para. 1). 
The naturally occurring counterpart of the claimed combination of a cyclic dipeptide, which includes cyclo(Tyr-Gly) and cyclo(Leu-Phe), and a sweetening agent, which encompasses natural-occurring agents such as glucose and steviol glucoside, are the individual components of the combination. The claimed combination of cyclic dipeptide and sweetening agent lacks markedly different characteristics from the naturally occurring counterpart because there is no evidence that combining the individual elements changes the structural or functional properties of the cyclic dipeptide or sweetening agent. Although the specification asserts that the combination of cyclic dipeptide and sweetening agent enhances the GLP-I secretion-accelerating effect of the sweetening agent (see paragraph [0057]), there is no evidence on record to support this assertion for the full scope of the claims. . The data in the specification (see Examples 1-3) does not establish a synergistic effect; it is unclear whether the effect of the combination is more than an additive effect of the individual components. Therefore, the claimed combination is a natural phenomenon judicial exception.
This judicial exception is not integrated into a practical application because the requirement that the cyclic dipeptide be present at a particular amount and that the cyclic dipeptide and sweetening agent be present at a particular ratio does not change the structure or properties of the composition, nor does it limit the use of the composition to a particular application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because only the cyclic dipeptide and sweetening agent are claimed.

With respect to claims 3, 4, 8-10, 12 and 13, the additional requirement of a particular amount of the sweetening agent does not change the structure or properties of the composition, nor does it limit the use of the composition to a particular application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because only the cyclic dipeptide and sweetening agent are claimed. Therefore, claims 4 and 8-10 are ineligible.
With respect to claim 14, the requirement that the cyclic dipeptide be obtained from natural sources such as soybean, tea or malt, does not render nature based product markedly different from the naturally occurring counterpart. Therefore, claim 14 is ineligible.
With respect to claims 15 and 16, the requirement that the composition have an intended use or function does not render nature based product markedly different from the naturally occurring counterpart. Although the specification asserts that the combination of cyclic dipeptide and sweetening agent enhances the GLP-I secretion-accelerating effect of the sweetening agent (see paragraph [0057]), there is no evidence on record to support this assertion for the full scope of the claims. . The data in the specification (see Examples 1-3) does not establish a synergistic effect; it is unclear whether the effect of the combination is more than an additive effect of the individual components.  Therefore, the claimed combination is a natural phenomenon judicial exception.
This judicial exception is not integrated into a practical application because the requirement that the cyclic dipeptide be present at a particular amount and that the cyclic dipeptide and sweetening agent be present at a particular ratio does not change the structure or properties of the composition, nor does it limit the use of the composition to a particular application. Even the intended use requirement in claims 15 and 16 does not integrate the judicial exception into a practical application because the intended use does not change the structure or properties that are inherent to the claimed 
Response to Arguments
Applicant's arguments filed February 4, 2021, have been fully considered but they are not persuasive.
First, Applicant traverses the rejection on the grounds that the combination of cyclo(Tyr-Gly) and sweetening agent is significantly more than the judicial exception because the Examples demonstrate a synergistic effect. However, the data in the specification (see Examples 1-3) does not establish a synergistic effect. The specification does not explicitly assert that the combination is synergistic, nor does it provide an analysis of the data to establish synergy. MPEP § 716.01(c)(II) states: “The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)”. In the instant case, absent analysis in the specification to support synergy, Applicant provide objective evidence that is factually supported by an appropriate affidavit or declaration.
Second, Applicant traverses the rejection on the grounds that the claimed concentrations of cyclo(Tyr-Gly) do not occur naturally. However, the concentration of the cyclo(Tyr-Gly) does not change the structure or properties of the composition, nor does it limit the use of the composition to a particular application
	For these reasons, the rejection is maintained.

Claim Rejections - 35 USC § 112 - withdrawn
The rejection of claims 15-16 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of the amendment filed February 4, 2021.

The rejection of claims 9 and 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendment filed February 4, 2021.


Claim Rejections - 35 USC § 103 - withdrawn
The rejection of claims 1-10 and 12-16 under 35 U.S.C. 103 as being unpatentable Yamamoto et al. (US 2016/0106130 A1, which is the English language equivalent of WO 2014/20000, published December 18, 2014) in view of Jia et al. (WO 2008/148239) is withdrawn in view of the amendment filed February 4, 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Suzuki et al. teach compositions comprising the cyclic dipeptide cyclo(Tyr-Gly) at a concentration of 2.0x10-4 to 40 mg/100 ml (claim 5), which corresponds to 0.002 to 400 ppm. Suzuki et al. teach a food composition comprising the cyclic dipeptide cyclo(Tyr-Gly) (paragraphs [0141]-[0142]). Suzuki et al. teach that the food composition is useable as a meal or snack (paragraph [0134]). Specific examples include confectioneries and sweets (e.g. baked confectionaries such as bread, cakes, cookies, biscuits, chewing gum, chocolate and candies) and desserts (e.g. yogurt and ice cream) (paragraph [0184]).
Suzuki et al. does not teach that the food comprises a sweetening agent.
Jia et al. teach sweetened consumables comprising a) at least 0.0001% (w/w) (at least 1 ppm) of at least one sweetener, including natural and artificial sweeteners, wherein said sweetener includes glucose, acesulfame potassium, aspartame, sucralose, or combinations thereof (p. 2, lines 10-23) and may further comprise  stevioside or rebaudioside A (p. 5, lines 4-12), wherein said at least one sweetener or sweetener combination is present in a concentration above the sweetness detection threshold in a concentration at least isosweet to 2% sucrose (p. 2, lines 10-23). 
It would have been obvious to use the method of Jia et al. to sweeten the food taught by Suzuki et al. The resulting composition would comprise 0.002 to 400 ppm cyclo(Tyr-Gly) and at least 1 ppm of a sweetener such as glucose, acesulfame potassium, aspartame, sucralose, or combinations thereof (p. 2, lines 10-23) and stevioside or rebaudioside A (p. 5, lines 4-12). The amount of cyclic dipeptide, 0.002 to 400 ppm, falls within the range recited in instant claim 1. The content ratio of cyclic dipeptide to sweetening agent range would overlap with the claimed range because Jai et al. require at least 1 ppm sweetener (i.e. at the lower end of the cyclic peptide range the content ratio would be 0.002 to at least 1, which is 1 to at least 500). MPEP § 2144.05(I) states: In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore, the resulting composition would satisfy all of the limitations of claim 1. One of ordinary skill in the art would have been motivated to do so in order to create a food with a desirable sweet taste according to Jia et al. There would have been a reasonable expectation of success given that Jia et al. teach a method for adding a sweetener (p. 6, line 13 - p. 7, line 14) and that Suzuki et al. disclose food that requires sweetener, specifically confectioneries and sweets (e.g. baked confectionaries such as bread, cakes, cookies, biscuits, chewing gum, chocolate and candies) and desserts (e.g. yogurt and ice cream) (paragraph [0184]).
With respect to claim 3, the content ratio of cyclic dipeptide to sweetening agent range would overlap with the claimed range because Jai et al. require at least 1 ppm sweetener (i.e. at the lower end of the cyclic peptide range the content ratio would be 0.002 to at least 1, which is 1 to at least 500).
	With respect to claim 4, Jai et al. teach that the sweetener may be glucose (p. 2, lines 10-23).
The content ratio of cyclic dipeptide to sweetening agent range would overlap with the claimed range because Jai et al. require at least 1 ppm sweetener (i.e. at the lower end of the cyclic peptide range the content ratio would be 0.002 to at least 1, which is 1 to at least 500).	
With respect to claim 5, Jai et al. teach that the sweetener may be sucralose (p. 2, lines 10-23). The content ratio of cyclic dipeptide to sweetening agent range would overlap with the claimed range because Jai et al. require at least 1 ppm sweetener (i.e. at the lower end of the cyclic peptide range the content ratio would be 0.002 to at least 1, which is 1 to at least 500).
With respect to claim 6, Jai et al. teach that the sweetener may be acesulfome potassium (p. 2, lines 10-23). The content ratio of cyclic dipeptide to sweetening agent range would overlap with the claimed range because Jai et al. require at least 1 ppm sweetener (i.e. at the lower end of the cyclic peptide range the content ratio would be 0.002 to at least 1, which is 1 to at least 500).
With respect to claim 7, Jai et al. teach that the sweetener may be aspartame (p. 2, lines 10-23). The content ratio of cyclic dipeptide to sweetening agent range would overlap with the claimed range because Jai et al. require at least 1 ppm sweetener (i.e. at the lower end of the cyclic peptide range the content ratio would be 0.002 to at least 1, which is 1 to at least 500).

With respect to claims 8 and 10, Jai et al. teach that the sweetener may be rebaudioside A (p. 5, lines 4-12). The content ratio of cyclic dipeptide to sweetening agent range would overlap with the claimed range because Jai et al. require at least 1 ppm sweetener (i.e. at the lower end of the cyclic peptide range the content ratio would be 0.002 to at least 1, which is 1 to at least 500).
	With respect to claim 12, Jai et al. teach that the sweetening agent is present at a concentration of at least 1 ppm, which overlaps with the claimed range.
	With respect to claim 13, Jai et al teach that the content of the sweetening agent is 2% in terms of sucrose concentration (p. 2, lines 10-23).
	With respect to claim 14, Suzuki et al. teach that the cyclic dipeptides are from soybean peptide (claim 10).
With respect to claims 15 and 16, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The resulting composition would comprise the same cyclic dipeptide, cyclo(Leu-Phe), and the same sweetening agents at the same concentrations and ratios as required by the claims and would therefore meet the functional limitations of the claims.
Although the specification asserts that the combination of cyclic dipeptide and sweetening agent enhances the GLP-I secretion-accelerating effect of the sweetening agent (see paragraph [0057]), there is no evidence on record to support this assertion for the full scope of the claims. It is unclear whether the effect of the combination is more than an additive effect of the individual components. Finally, even for the combinations tested it is unclear whether the claimed range of cyclic dipeptide 

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044.  The examiner can normally be reached on Monday-Friday, 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654